PER CURIAM.
ON MOTION FOR REHEARING
Notice of appeal from the trial court’s order denying defendant’s motion for post-conviction relief was filed on August 10, 1982. Under Rule 9.140(b)(4), Florida Rules of Appellate Procedure, defendant had eighty days from the filing of the notice to serve his initial brief. No brief was filed within the eighty-day period and this Court considered the merits of defendant’s motion on the basis of the motion and hearing transcript. The motion for rehearing is hereby DENIED.
Case below: 431 So.2d 992.
SHAW, JOANOS and WIGGINTON, JJ., concur.